United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-31017
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GAIL A. CLARK, also known as Gail A. Singleton,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:05-CR-61-1
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Gail A. Clark appeals her 120-month sentence for possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1).   Clark’s sentence included an upward departure from

Criminal History Category VI pursuant to U.S.S.G. § 4A1.3.        Clark

argues that her sentence was unreasonable.

     When a defendant appeals a sentence imposed pursuant to the

advisory guidelines scheme required by United States v. Booker,

543 U.S. 220 (2005), this court determines whether the sentence


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-31017
                                   -2-

was reasonable.    United States v. Smith, 440 F.3d 704, 706 (5th

Cir. 2006).   The sentencing court’s factual findings are accepted

unless clearly erroneous, and the application of the Guidelines

is reviewed de novo.    Id.

     A sentence imposed “within a properly calculated Guidelines

range . . . is afforded a rebuttable presumption of

reasonableness.”   Id. at 707.    A sentencing court also “may

impose a sentence that includes an upward or downward departure

as allowed by the Guidelines.”     Id.   Because such a departure is

derived from the Guidelines, the sentence is a “guideline

sentence,” and the decision to depart and the extent of the

departure are both reviewed for abuse of discretion.       Id.

     The district court based its decision to upwardly depart on

permissible grounds including Clark’s prior convictions for

numerous offenses for which she was not assessed criminal history

points and numerous pending charges.      See § 4A1.3(a)(2)(A), (D);

United States v. Simkanin, 420 F.3d 397, 416 n.21 (5th Cir.

2005), cert. denied, 126 S. Ct. 1911 (2006).     In addition, the

district court considered the nature of Clark’s convictions, when

it remarked that Clark’s extensive criminal history was replete

with convictions for forgery, theft, and possession of a

controlled substance.    See § 4A1.3, comment. (n.2(B)).    This

court has stated that “drug crimes, and theft . . . pose an

obvious danger to society.”      See United States v. Lee, 358 F.3d
315, 329 (5th Cir. 2004).     Also, the district court’s comments
                           No. 05-31017
                                -3-

reflect 18 U.S.C. § 3553(a)’s requirement to consider the

seriousness of the offense, the need for punishment, deterrence,

and protection from future crimes by Clark.   Moreover, the degree

of the upward departure, which resulted in a guidelines range 14%

greater than Clark’s guidelines maximum, was reasonable.    See

United States v. Smith, 417 F.3d 483, 492-93 (5th Cir.), cert.

denied, 126 S. Ct. 713 (2005); Simkanin, 420 F.3d at 416 n.21.

Accordingly, the district court’s upward departure was not an

abuse of discretion and Clark’s sentence was reasonable.    See

Smith, 440 F.3d at 706.   Clark’s sentence is affirmed.



     AFFIRMED.